     6:18-cv-00300-SPS Document 18 Filed in ED/OK on 05/26/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

AARON R. PARKER,                              )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )     Case No. CIV-18-300-SPS
                                              )
COMMISSIONER of the Social                    )
Security Administration,                      )
                                              )
                      Defendant.              )

               OPINION AND ORDER AWARDING
       ATTORNEY’S FEES TO THE PLAINTIFF UNDER THE EAJA

       Plaintiff Aaron R. Parker was the prevailing party in this action under the Social

Security Act. Plaintiff has now filed an Unopposed Motion for Attorney Fees under the

Equal Access to Justice Act [Docket No. 17], indicating that the parties have agreed to an

attorney’s fee in the amount of $5,100.00 and to costs in the amount of $400.00.

       Upon review of the record herein, the Court finds that the agreed amounts are

reasonable and that the Commissioner should be ordered to pay it to the Plaintiff as the

prevailing party herein. See 28 U.S.C. § 2412(d)(1)(A) (“Except as otherwise specifically

provided by statute, a court shall award to a prevailing party other than the United States

fees and other expenses, in addition to any costs awarded pursuant to subsection (a),

incurred by that party in any civil action (other than cases sounding in tort)[.]”); see also

Manning v. Astrue, 510 F.3d 1246, 1251 (10th Cir. 2007) (“The EAJA therefore permits

attorney’s fees reimbursement to financially eligible prevailing parties, who make a proper

application, and not to their attorneys.”).
     6:18-cv-00300-SPS Document 18 Filed in ED/OK on 05/26/20 Page 2 of 2



      Accordingly, IT IS ORDERED that the Unopposed Motion for Attorney Fees under

the Equal Access to Justice Act [Docket No. 17] is hereby GRANTED to the Plaintiff as

the prevailing party herein. IT IS FURTHER ORDERED that if the Plaintiff’s attorney is

subsequently awarded any fees pursuant to 42 U.S.C. § 406(b)(1), said attorney shall

refund the smaller amount of such fees to the Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

      DATED this 26th day of May, 2020.




                                           -2-
